IN THE
                         TENTH COURT OF APPEALS

                                No. 10-07-00297-CV

                    IN THE MATTER OF THE ESTATE OF
                       JOHN A. TEINERT, DECEASED


                         From the County Court at Law
                            Coryell County, Texas
                             Trial Court No. 5115


                                      ORDER


      In 2007, Laurance Kriegel, an alleged descendant of John A. Teinert, appealed

from the trial court’s refusal to appoint him as executor of Teinert’s Estate though the

will was probated and the estate administered nearly thirty years ago. We dismissed

the appeal for want of jurisdiction in January of 2009. After a petition for review and

motion for rehearing was denied by the Texas Supreme Court, we issued our mandate.

However, within days of that issuance, Kriegel filed another petition for review with

the Texas Supreme Court. We then withdrew our mandate. In early 2009, the Texas

Supreme Court again denied Kriegel’s petition for review. Due to an oversight on our
part, we did not reissue our mandate at that time. We discovered our oversight when

preparing to destroy the file. On April 21, 2015, we issued our mandate.

        Kriegel has now filed a motion for rehearing, requesting that we instruct the

Coryell County Court to issue letters testamentary to Kriegel in the Estate of Teinert.

        The Court lost jurisdiction to modify the trial court’s judgment many years ago.

See TEX. R. APP. P. 19.1(a); 19.3. Further, the only jurisdiction we now have would be in

relation to whether the mandate correctly required enforcement of the Court’s prior

judgment. See id. 19.3(a). We have no jurisdiction to modify or amend that judgment as

sought by Kriegel.

        Accordingly, Kriegel’s motion for rehearing is dismissed for want of jurisdiction.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed May 14, 2015




In the Matter of the Estate of Teinert                                               Page 2